Citation Nr: 0503247	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  96-29 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Meniere's syndrome 
with labyrinthitis.

2.  Entitlement to service connection for a left hip 
disorder.

3.  Entitlement to service connection for headaches.

4.  Entitlement to a rating in excess of 10 percent for 
chronic sinusitis with allergic rhinitis.

5.  Entitlement to a compensable rating for hemorrhoids. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1965 to July 1967.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which denied the benefits sought.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

In an August 1995 statement, the veteran requested a hearing 
at the RO before RO personnel.  In July 1998, the veteran and 
his representative requested a hearing in Washington, D.C.  
In March 1999, the veteran's service representative indicated 
that he contacted the veteran and that the veteran requested 
the hearing in Washington, D.C. be scheduled at the earliest 
possible convenience.  A review of the record revealed that 
action on this case ceased from 2000 until 2003.  No document 
of record indicates whether the veteran was ever scheduled 
for a hearing.  On November 16, 2004, VA sent the veteran a 
letter inquiring whether he still wished to have a hearing.  
In a signed response, dated December 11, 2004, and post-
marked December 14, 2004, the veteran indicated that he 
wanted to attend a videoconference hearing before a Veteran's 
Law Judge at the RO.

Inasmuch as videoconference hearings are scheduled by the RO, 
the case must be remanded for this purpose.  Accordingly, the 
case is remanded to the RO for the following:

The RO should schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge.    

Thereafter, the case should be processed in accordance with 
established appellate procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board must be handled in an expeditious 
manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


